DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement filed 4/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (e.g. EA 012048; RU 2359929; WO 2007/087269; JP 2009541189; WO 2010052842; WO 2008/152135); each non-patent literature publication or that portion which caused it to be listed (e.g. Russian Decision issued 1/11/2016; Japanese Office Action dated 10/7/2014); and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 each require “a first sputtering target comprising Zr and a second target comprising Zn; co-sputtering from at least the first and second sputtering targets” ‘to form on a glass substrate a layer’ (emphasis added). It is indefinite what other sputter targets and/or deposition sources each claim is intending to encompass with this emphasized language to then form “the layer” on the glass substrate.
Claim 1 recites the limitation "the substrate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first and second targets".  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 15 each recites the limitations "the substrate" and “the first and second targets”.  There is insufficient antecedent basis for these limitation in the claims. Dependent claims 14 and 16-17 are similar rejected for containing “the first and second targets” (claims 14 and 16) and “the first target” (claim 17).
Claim 17 (dependent on claim 15) requires “the first target is substantially parallel to the glass substrate” (emphasis added), however claim 15 requires “the first sputtering target is substantially perpendicular to the substrate” (emphasis added), rendering claim 17 unclear as to whether: 1) “the glass substrate” is intended to refer back to “the substrate” of claim 15, or a distinct substrate thereof, and 2) if the “glass substrate” of claim 17 is intended to refer back to “the substrate” of claim 15, how the first target (or first sputtering target?) can be both substantially parallel and perpendicular to the same glass substrate.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-13, 14, and 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 requires 1) co-sputtering “to form on a glass substrate a layer comprising zinc, zirconium, and nitrogen”, and then requires 2) “the layer comprising zinc, zirconium, and nitrogen being transformable via heat treatment”, with claim 11 failing to further limit claim 9 by requiring substantially the same limitations of 1) and 2) of claim 9. Claims 12 and 13 are also rejected as dependent on claim 11.
Claim 15 requires 1) co-sputtering “to form on a glass substrate a layer comprising zinc, zirconium, and nitrogen”, and then requires 2) “the layer comprising zinc, zirconium, and nitrogen being transformable via heat treatment”, with claims 18 and 19 each failing to further limit claim 15 by requiring substantially the same limitations of 1) and 2) of claim 15. Claim 20 is also rejected as dependent on claim 19.
Claim 15 requires ‘the first and second targets are offset from each other y an angle of 10-50 degrees’, however dependent claim 16 then broadens claim 15 by requiring ‘the first and second target are offset from each other by an angle less than 60 degrees’. Claims 17 and 18 are also rejected as dependent on claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrmichl et al (US 2008/0020211) in view of Hartig (US 2006/0157347).
With respect to claims 1 and 2, Petrmichl et al discloses making a coated article comprising sputter depositing a Zn:ZrOx (i.e. Zn-Zr-O) layer [11] onto a glass substrate [1] (fig. 2; para 0038 and 0055), where the sputter depositing of the Zn:ZrOx layer is by co-sputtering a first target of Zr and a second target of Zn with O2 gas (para 0036 and 0045). Since Petrmichl teaches forming the Zn:ZrOx layer [11] by co-sputtering from the first and second targets of Zr and Zn, a prima facie case of either anticipation or obviousness has been established that Petrmichl also teaches the resulting Zn:ZrOx layer [11] having anti-bacterial and/or anti-microbial properties (MPEP 2112.01, Section I).
However Petrmichl is limited in that the first and second targets being offset from each other is not specifically suggested.
Hartig teaches in figs. 4A-B a method of co-sputtering comprising a first target [314] and a second target [103] that can be either cylindrical or planar and co-sputtering onto a substrate [36] at respective deposition angles (abstract; para 0029-0031), wherein fig. 4B depicts the first and second targets [314],[312] offset from each by having the second target [312] offset from the first target [314] by an approximate angle of 45o in addition to the second target [312] “toed” or angled to the first target [314] at an offset angle [alpha2] of 40o from an angle of the first target [314] (para 0022 and 0031), with the first target [314] being substantially perpendicular the substrate [36] as shown in fig. 4A. Hartig cites the advantage of the first and second targets [314],[312] offset from each other as shielding an interior of a sputter chamber to reduce overcoating of sputter material on ceiling and sidewalls (para 0030-0031).
It would have been obvious to one of ordinary skill in the art to incorporate offsetting the first and second targets as taught by Hartig for co-sputtering of the first and second targets Petrmichl to gain the advantage of shielding an interior of a sputter chamber to reduce overcoating of sputter material on ceiling and sidewalls.
With respect to claim 3, modified Petrmichl teaches the Zn:ZrOx layer [11] comprises a metal content of 5-25% Zn and a ratio range of Zr:Zn preferably between 10:1 to 5:1 (para 0033), resulting in Petrmichl teaching the following two interpretations that read on the claimed composition of Zn-Zr-O of 0.25-15 at% Zn, 20-50 at% Zr, and 40-80 at% O:
Interpretation 1: Petrmichl renders it obvious to one of ordinary skill that when Zn is 5 at% and a midpoint ratio of 7.5:1 is used for the ratio range of 10:1 to 5:1, Zr content is 37.5 at%, resulting in the remainder percentage for the Zn:ZrOx layer [11] out of 100% being oxygen at a content of about 57.5 at%.
Interpretation 2: Petrmichl renders it obvious to one of ordinary skill that when Zn is 5 at% and Zr is 37.5 at%, the Zn:ZrOx layer [11] is defined by a ratio of y/x between about 1.4 to 2.1 (para 0041), where x=37.5 resulting in y=52.5 to 78.75, with oxygen therefore having a content of between about 52.5-78.75 at%.
With respect to claim 4, modified Petrmichl further discloses the Zn:ZrOx layer [11] also contains nitrogen (para 0031-0033 and 0044-0045), with Petrmichl teaching to use oxygen and nitrogen gases during the co-sputtering (para 0045-0046), resulting in a nitrogen-inclusive atmosphere being used during the co-sputtering.
With respect to claims 5 and 6, modified Petrmichl further discloses heat treatment (HT) via thermal tempering of the Zn:ZrOx layer [11] containing nitrogen to transform into the Zn:ZrOx layer [11] that contains 0% nitrogen (figs. 1-2; para 0010, 0031-0033, 0036, and 0041).
With respect to claim 7, as discussed above for claims 1 and 3-5, Petrmichl teaches Zn is 5 at%, Zr is 37.5 at%, and oxygen is 57.5 at% (claims 1 and 3), and also teaches the Zn:ZrOx layer [11] contains nitrogen and to heat treat the Zn:ZrOx layer [11] containing the nitrogen (claims 4 and 5). Petrmichl also discloses the heat treating can result in the amount of oxygen being higher than prior to the heat treatment (para 0032), and thus the oxygen is higher than 57.5 at%. Since the combination of references Petrmichl and Hartig teaches the limitations of claims 1 and 3-5, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting Zn:ZrOx layer [11] having a property of ~1-8 at% Zn, ~30-40 at% Zr, and ~55-65 at% oxygen (MPEP 2112.01, Section I).
With respect to claims 9 and 10-12, Petrmichl et al discloses making a coated article comprising sputter depositing a Zn:ZrOx (i.e. Zn-Zr-O) layer [11] onto a glass substrate [1] (fig. 2; para 0038 and 0055), where the sputter depositing of the Zn:ZrOx layer is by co-sputtering a first target of Zr and a second target of Zn with O2 gas (para 0036 and 0045). Petrmichl further discloses the Zn:ZrOx layer [11] also contains nitrogen (para 0031-0033 and 0044-0045), with Petrmichl teaching to use oxygen and nitrogen gases during the co-sputtering (para 0045-0046), resulting in a nitrogen-inclusive atmosphere being used during the co-sputtering, followed by heat treatment (HT) via thermal tempering of the Zn:ZrOx layer [11] containing nitrogen to transform into the Zn:ZrOx layer [11] that contains 0% nitrogen (figs. 1-2; para 0010, 0031-0033, 0036, and 0041). Since Petrmichl teaches forming the Zn:ZrOx layer [11] by co-sputtering from the first and second targets of Zr and Zn, a prima facie case of either anticipation or obviousness has been established that Petrmichl also teaches the resulting Zn:ZrOx layer [11] having anti-bacterial and/or anti-microbial properties (MPEP 2112.01, Section I).
However Petrmichl is limited in that the first and second targets being offset from each other is not specifically suggested.
Hartig teaches in figs. 4A-B a method of co-sputtering comprising a first target [314] and a second target [103] that can be either cylindrical or planar and co-sputtering onto a substrate [36] at respective deposition angles (abstract; para 0029-0031), wherein fig. 4B depicts the first and second targets [314],[312] offset from each by having the second target [312] offset from the first target [314] by an approximate angle of 45o in addition to the second target [312] “toed” or angled to the first target [314] at an offset angle [alpha2] of 40o from an angle of the first target [314] (para 0022 and 0031), with the first target [314] being substantially perpendicular to the substrate [36] as shown in fig. 4A. Hartig cites the advantage of the first and second targets [314],[312] offset from each other as shielding an interior of a sputter chamber to reduce overcoating of sputter material on ceiling and sidewalls (para 0030-0031).
It would have been obvious to one of ordinary skill in the art to incorporate offsetting the first and second targets as taught by Hartig for co-sputtering of the first and second targets Petrmichl to gain the advantage of shielding an interior of a sputter chamber to reduce overcoating of sputter material on ceiling and sidewalls.
With respect to claim 13, modified Petrmichl teaches the Zn:ZrOx layer [11] comprises a metal content of 5-25% Zn and a ratio range of Zr:Zn preferably between 10:1 to 5:1 after the heat treatment (para 0031-0033), resulting in Petrmichl teaching the following two interpretations that read on the claimed composition of Zn-Zr-O of 0.1-8 at% Zn, 30-40 at% Zr, and 55-65 at% O:
Interpretation 1: Petrmichl renders it obvious to one of ordinary skill that when Zn is 5 at% and a midpoint ratio of 7.5:1 is used for the ratio range of 10:1 to 5:1, Zr content is 37.5 at%, resulting in the remainder percentage for the Zn:ZrOx layer [11] out of 100% being oxygen at a content of about 57.5 at%.
Interpretation 2: Petrmichl renders it obvious to one of ordinary skill that when Zn is 5 at% and Zr is 37.5 at%, the Zn:ZrOx layer [11] is defined by a ratio of y/x between about 1.4 to 2.1 (para 0041), where x=37.5 resulting in y=52.5 to 78.75, with oxygen therefore having a content of between about 52.5-78.75 at%.
Claims 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrmichl et al (US 2008/0020211) and Hartig (US 2006/0157347) as applied to claims 1 and 9 above, and further in view of Anzaki et al (US 2004/0151942) and Ogawa et al (JP No. 63000465).
With respect to claims 8 and 14, the combination of references Petrmichl and Hartig is cited as discussed for claims 1 and 9. However the combination of references is limited in that using different and specific powers between the first and second targets during the co-sputtering are not specifically suggested.
Anzaki et al teaches coating a Zr compound film on a glass substrate via sputtering process (abstract; para 0002), where a metallic target comprising Zn or Zr has a power applied in a range of 1-3 kW (para 0040 and 0050-0051), thereby forming a Zr-Zn-O compound film (claim 1-2, 5, and 9).
Ogawa et al teaches in fig. 1 a method of co-sputtering two targets [8],[8’] of different materials at different angles [5],[5’] while applying different electric powers independently to each target [8],[8’] in order to stably sputter multi-component thin films having different composition ratios (abstract).
It would have been obvious to one of ordinary skill in the art to use the power range of 1-3 kW taught by Anzaki and use different powers taught by Ogawa to the first target and second targets Zr and Zn of the combination of references since the combination of references fails to specify particular powers for the first and second targets, and one of ordinary skill would have a reasonable expectation for success in making the modification since Anzaki has demonstrated sputtering Zn and Zr metallic targets at a power range between 1-3 kW to deposit a Zr-Zn-O compound film on a glass substrate (similar to Petrmichl), and Ogawa teaches that using different powers between the first and second targets yields the advantage of stably sputtering multi-component thin films having different composition ratios.
Claims 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrmichl et al (US 2008/0020211) in view of Hartig (US 2006/0157347), Anzaki et al (US 2004/0151942), and Ogawa et al (JP No. 63000465).
With respect to claims 15-19, Petrmichl et al discloses making a coated article comprising sputter depositing a Zn:ZrOx (i.e. Zn-Zr-O) layer [11] onto a glass substrate [1] (fig. 2; para 0038 and 0055), where the sputter depositing of the Zn:ZrOx layer is by co-sputtering a first target of Zr and a second target of Zn with O2 gas (para 0036 and 0045). Petrmichl further discloses the Zn:ZrOx layer [11] also contains nitrogen (para 0031-0033 and 0044-0045), with Petrmichl teaching to use oxygen and nitrogen gases during the co-sputtering (para 0045-0046), resulting in a nitrogen-inclusive atmosphere being used during the co-sputtering, followed by heat treatment (HT) via thermal tempering of the Zn:ZrOx layer [11] containing nitrogen to transform into the Zn:ZrOx layer [11] that contains 0% nitrogen (figs. 1-2; para 0010, 0031-0033, 0036, and 0041).s Since Petrmichl teaches forming the Zn:ZrOx layer [11] by co-sputtering from the first and second targets of Zr and Zn, a prima facie case of either anticipation or obviousness has been established that Petrmichl also teaches the resulting Zn:ZrOx layer [11] having anti-bacterial and/or anti-microbial properties (MPEP 2112.01, Section I).
However Petrmichl is limited in that the first and second targets being offset from each other is not specifically suggested.
Hartig teaches in figs. 4A-B a method of co-sputtering comprising a first target [314] and a second target [103] that can be either cylindrical or planar and co-sputtering onto a substrate [36] at respective deposition angles (abstract; para 0029-0031), wherein fig. 4B depicts the first and second targets [314],[312] offset from each by having the second target [312] offset from the first target [314] by an approximate angle of 45o in addition to the second target [312] “toed” or angled to the first target [314] at an offset angle [alpha2] of 40o from an angle of the first target [314] (para 0022 and 0031), with the first target [314] being substantially perpendicular and parallel to the substrate [36] as shown in fig. 4A due to the first target [314] being cylindrical. Hartig cites the advantage of the first and second targets [314],[312] offset from each other as shielding an interior of a sputter chamber to reduce overcoating of sputter material on ceiling and sidewalls (para 0030-0031).
It would have been obvious to one of ordinary skill in the art to incorporate offsetting the first and second targets as taught by Hartig for co-sputtering of the first and second targets Petrmichl to gain the advantage of shielding an interior of a sputter chamber to reduce overcoating of sputter material on ceiling and sidewalls.
However the combination of references Petrmichl and Hartig is limited in that using different and specific powers between the first and second targets during the co-sputtering are not specifically suggested.
Anzaki et al teaches coating a Zr compound film on a glass substrate via sputtering process (abstract; para 0002), where a metallic target comprising Zn or Zr has a power applied in a range of 1-3 kW (para 0040 and 0050-0051), thereby forming a Zr-Zn-O compound film (claim 1-2, 5, and 9).
Ogawa et al teaches in fig. 1 a method of co-sputtering two targets [8],[8’] of different materials at different angles [5],[5’] while applying different electric powers independently to each target [8],[8’] in order to stably sputter multi-component thin films having different composition ratios (abstract).
It would have been obvious to one of ordinary skill in the art to use the power range of 1-3 kW taught by Anzaki and use different powers taught by Ogawa to the first target and second targets Zr and Zn of the combination of references since the combination of references fails to specify particular powers for the first and second targets, and one of ordinary skill would have a reasonable expectation for success in making the modification since Anzaki has demonstrated sputtering Zn and Zr metallic targets at a power range between 1-3 kW to deposit a Zr-Zn-O compound film on a glass substrate (similar to Petrmichl), and Ogawa teaches that using different powers between the first and second targets yields the advantage of stably sputtering multi-component thin films having different composition ratios.
With respect to claim 20, modified Petrmichl teaches the Zn:ZrOx layer [11] comprises a metal content of 5-25% Zn and a ratio range of Zr:Zn preferably between 10:1 to 5:1 after the heat treatment (para 0031-0033), resulting in Petrmichl teaching the following two interpretations that read on the claimed composition of Zn-Zr-O of 0.1-8 at% Zn, 30-40 at% Zr, and 55-65 at% O:
Interpretation 1: Petrmichl renders it obvious to one of ordinary skill that when Zn is 5 at% and a midpoint ratio of 7.5:1 is used for the ratio range of 10:1 to 5:1, Zr content is 37.5 at%, resulting in the remainder percentage for the Zn:ZrOx layer [11] out of 100% being oxygen at a content of about 57.5 at%.
Interpretation 2: Petrmichl renders it obvious to one of ordinary skill that when Zn is 5 at% and Zr is 37.5 at%, the Zn:ZrOx layer [11] is defined by a ratio of y/x between about 1.4 to 2.1 (para 0041), where x=37.5 resulting in y=52.5 to 78.75, with oxygen therefore having a content of between about 52.5-78.75 at%.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794